Order, Supreme Court, New York County (Marylin G. Diamond, J.), entered on or about September 24, 2003, which, to the extent appealed from as limited by the briefs, denied plaintiffs’ motion for summary judgment dissolving the partnership, unanimously affirmed, with costs.
Plaintiffs met none of the statutory prerequisites for judicial dissolution (Partnership Law § 63). A court may dissolve a partnership that is no longer viable, but other remedies may also exist short of liquidation where acts of wrongdoing have allegedly been perpetrated by the moving partner himself (see Drucker v Mige Assoc. II, 225 AD2d 427 [1996], lv denied 88 NY2d 807 [1996]). It is premature to conclude that the instant dispute has made continuation of the partnership impossible. Concur—Tom, J.P., Saxe, Ellerin, Williams and Gonzalez, JJ.